Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
2. 	The following is an Allowance in response to the communications received on April 19, 2022. Claims 1, 2,5, 7, 8, 11, and 13 have been amended. Currently, claims 1-2, 5-8 and 11-14 are pending and allowed herein.

 				Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 19, 2022 has been entered.

				Allowable Subject Matter
4. 	Claims 1-2, 5-8 and 11-14 are allowable over the prior art of record. 

				Reasons for Allowance
5.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for processing commodity transactions and to enable a manufacturer to produce a commodity on the basis of the manufacturing order. The closest prior art of resembling applicant’s invention is Reding et al (US Application No. 20020046127, hereinafter “Reding”) in view of Walker et al (Pub No. US 20150197064 A1, hereinafter “Walker”). Reding teaches a commodities transaction system. A first commodities producer has a predetermined quantity of the particular commodity that will be available for delivery at some known date. Walker teaches automatically start the manufacture of the commodity/object, and monitoring the manufacturing progress or the status of the manufacturing of the commodity/object.
However, Reding and Walker fail to teach:
“updating, by the electronic device, a status of the manufacturing order according to at least one of a production progress or a delivery progress of the commodity, wherein the updating a status of the manufacturing order comprises: after a button for starting production is triggered on an interface provided by the electronic device, the electronic device updates the status of the manufacturing order to in-production in response to a starting production operation of the manufacturer for the commodity, and the electronic device updates the status of the manufacturing order from the in-production to produced in response to the manufacturer performing a delivery operation for the commodity; and providing, by the electronic device, at least one of a the production progress or a-the delivery progress of the commodity to the user, wherein providing at least one of the production progress or the delivery progress of the commodity to the user comprises: the electronic device sends a message comprising at least one of the production progress or the delivery progress of the commodity to a message server through a Message Queue, MO, manner or a Remote Procedure Call, RPC, protocol to enable the message server to push the message to a terminal of the user” as recited in independent claims 1 .
“updating a status of the manufacturing order according to at least one of a production progress or a delivery progress of the commodity, wherein the updating a status of the manufacturing order comprises: after a button for starting production is triggered on an interface provided by an electronic device, the electronic device updates the status of the manufacturing order to in-production in response to a starting production operation of the manufacturer for the commodity, and the electronic device updates the status of the manufacturing order from the in-production to produced in response to the manufacturer performing a delivery operation for the commodity; and 
providing at least one of the production progress or the delivery progress of the commodity to the user, wherein providing at least one of the production progress or the delivery progress of the commodity to the user comprises: the electronic device sends a message comprising at least one of the production progress or the delivery progress of the commodity to a message server through a Message Queue, MO, manner or a Remote Procedure Call, RPC, protocol to enable the message server to push the message to a terminal of the user” as recited in independent claim 7. 
	“update a status of the manufacturing order according to at least one of a production progress or a delivery progress of the commodity, wherein the update a status of the manufacturing order comprises: the management subsystem updates the status of the manufacturing order to in-production in response to a starting production operation of the manufacturer for the commodity, and the management subsystem updates the status of the manufacturing order from the in-production to produced in response to the manufacturer performing a delivery operation for the commodity; and 
use the sending unit to send a message comprising at least one of a production progress or a delivery progress of the commodity through a Message Queue, MO, manner or a Remote Procedure Call, RPC, protocol to the message server; and 
the message server is configured to push the message to a terminal of the user” as recited independent claim 13.
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application
	As per claim 2, 5-8 and 11-14, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 7 and 13. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623